 

Exhibit 10.3

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

ADDENDUM NO. 4

TO THE SHIPBUILDING CONTRACT

HULL NO. [*]

DATED 14 June 2013

 

between

 

MEYER WERFT GMBH & CO. KG, a company organised and existing under the laws of
Germany, and having its principal office at Industriegebiet Süd, D-26871
Papenburg, Germany (the "Builder"); and

 

SEAHAWK ONE, LTD., a company incorporated in Bermuda and having its registered
office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
(the "Buyer"); and

 

NCL CORPORATION LTD., a company incorporated in Bermuda having its registered
office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
("NCLC").

 

Whereas, by a Shipbuilding Contract originally dated 14 June 2013 in relation to
Hull No. [*] – as amended – to which, by novation made on 8 July 2014, the
Builder, the Buyer and NCLC are parties – (the "Contract"), the Builder has
agreed to design, build, complete and sell to the Buyer a passenger cruise ship
and the Buyer has agreed to purchase and accept delivery of the same, all in
accordance with the terms and conditions of the Contract.

 

Whereas, it is intended by the buyer to instruct the Builder to increase the
standard of the design, quality, workmanship, Parts (as defined in the
shipbuilding contract for the First Ship), function and performance of systems,
and the aesthetic design of the passenger cabins and public areas and other
specified areas of the First Ship by way of an Addendum No. 5 to the
shipbuilding contract for the First Ship dated 14 September 2012, including
without limitation the Asia Changes (as defined in the shipbuilding contract for
the First Ship).

 

Whereas, the First Ship is the reference ship to the Ship under and in
accordance with the Contract the applicable reference standard for the Ship
needs to be amended due to fact that such increased standard of the First Ship
is not considered in the shipbuilding contract for the Ship.

 

Now, therefore, in consideration of the premises, and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties agree as follows:

 

1.The parties herewith agree that the term First Ship (as defined in Article 14,
Cl. 15.1 of the Contract) and the reference ship (as defined in Schedule 1 of
the Contract) shall mean Builder’s Hull No. [*] as defined and specified by the
shipbuilding contract for the First

 

 

 

  

Ship dated 14 September 2012 including Addendum No. 1, 2, 3, 4 and all AOM’s
which have been agreed before the date of the above mentioned Addendum No. 5 to
the shipbuilding contract for the First Ship (the “Applicable Status”). The
parties herewith further agree that the Applicable Status does not and will not
include and consider without limitation Addendum No. 5 to the shipbuilding
contract for the First Ship, the Asia Changes for the First Ship and any other
AOM or any other modification which may at any time be agreed for the First Ship
on or after the date of the above mentioned Addendum No. 5 to the shipbuilding
contract for the First Ship.

 

2.This Addendum No. 4 will be treated as having been signed by the parties
hereto at the time and on the date when each party has signed and initialled a
complete, legible and identical counterpart of this Addendum No. 4 and exchanged
the same by e-mail or fax with the other parties. Thereafter for record purposes
only three identical original counterparts of this Addendum No. 4 shall be
signed and initialled by each of the parties after which one original
counterpart will be retained by the Builder, one will be retained by the Buyer
and the other will be retained by NCLC.

 

3.Words and expressions defined in the Contract shall have the same meanings
when used herein.

 

4.Except as set forth in this Addendum No. 4, the Contract shall remain
unchanged and this Addendum No. 4 shall be treated as an integral part of the
Contract.

 

IN WITNESS WHEREOF, the Builder, the Buyer and NCLC have duly executed this
Addendum No. 4.

 

/s/ Bernard Meyer   For and on behalf of MEYER WERFT GmbH & Co. KG   16 March
2016       /s/Frank J. Del Rio       For and on behalf of SEAHAWK ONE, LTD   16
March 2016       /s/Frank J. Del Rio  

 

For and on behalf of NCL CORPORATION LTD.

16 March 2016

 

– REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

 

Page 2 of 2

 

 

